[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant has moved to strike the fourth count of the complaint and that portion of the prayer for relief that claims double or treble damages under Connecticut General Statutes §14-295 for loss of consortium for the plaintiff Linda Beal. Her husband Charles Beal was injured as a result of the alleged recklessness of the defendant.
The court holds that loss of consortium is not a legally sufficient claim to support double or treble damages under Connecticut General Statutes 14-295. The majority of Superior Court decisions hold that the legislature did not provide for an extension of damages on a derivative claim such as loss of consortium. The statutes provides for double or treble damages for "personal injury." Loss of consortium is not "personal injury" but, rather, a derivative claim not specifically provided for by the statute. Thus, this is no grounds for recovery unless there is a further statutory provision for loss of consortium. Unlike cases under § 14-295 for wrongful death where the legislature specifically made provisions for a derivative claim, none such was made for loss of, consortium. McGuire v. Ferguson, 17 Conn. L. Rep, 624 (October 2, 1995)(Pickett, J.).
The motion to strike count four of the complaint and the claim for damages under Connecticut General Statutes § 14-295
CT Page 12554-B for the fourth count is hereby granted.
Hurley, J.